     Case 19-14147      Doc 34  Filed 01/28/20 Entered 01/28/20 06:57:29                Desc Main
                                  Document     Page 1 of 3
                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

     In re:
     MANSELL, Thomas Henry                                    Chapter 13
     SSN: xxx-xx-0176                                         Case No. 19-14147-FJB
                                          Debtor

 TRUSTEE’S OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Now comes Carolyn Bankowski, Standing Chapter 13 Trustee (“Trustee”), and
respectfully objects to confirmation of the Debtor’s Chapter 13 Plan, (the “Plan”), and for
reasons says as follows:
1.       The Debtor commenced this case by filing a petition on December 4, 2019.
2.       On January 15, 2020, the Trustee convened the §341 meeting of creditors at which the
         Debtor was present with counsel.
3.       On December 18, 2019, the Debtor filed the Plan. The Trustee is unable to recommend
         the Plan for confirmation at this time.
4.       The Plan proposes payments of $1,095.00 for a term of 60 months. However, according
         to the Debtor’s Schedules I and J, there is $1,023.00 available monthly income, which is
         not sufficient income to fund the Plan. The Trustee asserts that the Plan is not feasible.
5.       The Debtor failed to provide the Trustee with evidence of all sources of income. Without
         evidence of income, the Trustee asserts that the Plan does not meet the best efforts test of
         11 U.S.C. §1325 (b)(1)(B).
6.       According to the Debtor’s liquidation analysis, $10,505.00 is available in a Chapter 7.
         However, Debtor’s Plan proposes to pay a 0% dividend to unsecured creditors totaling
         $11,281.00, which is equal to $0.00 for a total of $0.00 for priority, non-priority claims
         and administrative claims.
7.       The Debtor failed to provide the Trustee with independent evidence of value for the real
         estate located at 6 Pleasant Street, Peabody, MA.
8.       The Debtor failed to disclose all of his personal property on Schedule A/B.
9.       The Trustee asserts that the Plan does not meet the best interest of creditors test of 11
         U.S.C. §1325 (a)(4).




EM
  Case 19-14147        Doc 34     Filed 01/28/20 Entered 01/28/20 06:57:29     Desc Main
                                    Document     Page 2 of 3

WHEREFORE, the Trustee requests that the Court sustain the objection to confirmation and
grant such other relief as is proper.
Dated: January 28, 2020
                                         Respectfully submitted,

                                         By: /s/ Carolyn Bankowski
                                         Carolyn Bankowski, BBO#631056
                                         Patricia A. Remer, BBO#639594
                                         Standing Chapter 13 Trustee
                                         Office of the Chapter 13 Trustee
                                         PO Box 8250
                                         Boston, MA 02114
                                         (617) 723-1313
                                         13trustee@ch13boston.com




EM
  Case 19-14147      Doc 34   Filed 01/28/20 Entered 01/28/20 06:57:29             Desc Main
                                Document     Page 3 of 3
                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

  In re:
  MANSELL, Thomas Henry                                   Chapter 13
  SSN: xxx-xx-0176                                          Case No. 19-14147-FJB
                                       Debtor


                                     Certificate of Service

        The undersigned hereby certifies that a copy of the Trustee’s Objection to Confirmation
of Debtor’s Chapter 13 Plan was served via first class mail, postage prepaid or by electronic
notice on the Debtor and Debtor’s counsel at the addresses set forth below.


Thomas H. Mansell
75 Central Street, Unit 315
Peabody, MA 01960

Pro-Se



Date: January 28, 2020


                                                    /s/ Carolyn Bankowski




EM
